DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 06/05/2020, 04/25/2022, 08/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 11/16/2020 in which the claims were amended to correct various informalities. No claims were added or cancelled, therefore claims 1-25 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 15, 17, 20, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazami [US 2012/0043929] in view of Kurimoto [WO 2011/162014]* and Li [US 2015/0231986].
*Note that the cited pages below correspond to the provided machine translation of the WIPO document. 
With respect to claims 1, 15, and 21, Yazami discloses an adaptive charging protocol (ACP) implemented for fast-charging [a controller/processor comprises the protocol/instructions to perform the charging operations] a rechargeable battery [107] having electrode terminals [105,106] connected to terminals [101,102] of a power supply [103] provided to apply time-varying voltages to the electrodes [par. 0013; time varying charging voltages/currents that implicitly charge a battery from one SOC level to another], the protocol comprising, before starting a charging operation for the battery, the steps of: detecting an existence of historical data on previous charging operations for the battery, in case of detection, processing the historical data to adjust charging parameters in view of optimizing the charging operation [par. 0013,0018,0040-0041, and 0049; processor receives input inclusive of history data of the battery and control charging voltage based on the data], however, Yazami fails to explicitly disclose in absence of detection, electrically testing the battery to get data on variations of a state of charge (SOC) for the battery for building a learning model on said the SOC variations to be used for optimizing said the charging operation.
Kurimoto teaches a method for reusing batteries wherein a determination unit performs an operation to determine the presence or absence of battery historical data [page 3] and a measuring unit for performing electrical tests to determine charge capacity of the battery [page 2]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Yazami such that a determination is made to determine if the history information of the battery is initially present for the benefit of quickly determining the charging characteristics for the specific battery from past data instead of having to further test/collect new data thereby allowing for a faster recharging operation. 
Furthermore, Yazami and Kurimoto fail to disclose building a learning model on the SOC in their optimized charging operations. However, such a method is well-known in the art. For example, Li teaches a battery capacity estimation method that utilizes a learning model and SOC testing data in order to increase the accuracy of the SOC measurements. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to further modify Yazami to utilize a learning model in the SOC testing for the benefit of actively increasing the accuracy of the SOC data by enabling real-time adjustments to the calculations that the learning models allow.  

With respect to claims 14 and 20, Yazami further discloses implemented for charging a rechargeable battery among a group comprising lithium-ion batteries, nickel-metal hydride batteries (NiMH), nickel -cadmium batteries (NiCd), lead acid batteries (LAB) and sodium based batteries (NaS, NaNiCl2) [par. 0025].

With respect to claims 17 and 23, Yazami further discloses the charging implementing a non-linear voltammetry (NLV) method [par. 0014]. 

Claim(s) 2, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazami [US 2012/0043929], Kurimoto [WO 2011/162014], and Li [US 2015/0231986] and applied above, and further in view of Sultenfuss et al. [US 2019/0036367].
With respect to claims 2, 16, and 22, Yazami fails to discloses comprising a step of detecting battery system requirements and a step of processing the battery system requirements in view of optimizing the charging operation.
Sultenfuss teaches a charging optimizing method comprising a step of detecting battery system requirements and a step of processing the battery system requirements in view of optimizing the charging operation [par. 0063; charge rate is adjusted based on system requirements].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to further modify Yazami to process battery requirement for the charging operation for the benefit of ensuring enough power is being provided to charge the battery in a positive direction (to counteract any loads). 

Claim(s) 10, 13, 18-19, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazami [US 2012/0043929], Kurimoto [WO 2011/162014], and Li [US 2015/0231986] as applied above, and further in view of “Evaluation of Acceptable Charging Current of Power Li-Ion Batteries Based on Polarization Characteristics” by Jiang et al.*.
*Note a copy of this NPL is already on record with the IDS filed on 04/25/2022 and therefore a new duplicate copy is not attached, all citations below correspond to that copy. 
With respect to claims 10, 13, 18-19, and 24-25, Yazami further discloses implementing a non-linear voltammetry (NLV) charging method depending on adaptive requirements [par. 0014-0015, 0042-0048], but fails to disclose implementing an Inverse of Polarization (P) method, wherein the charging operation comprises the steps of: - analyzing a polarization profile of the battery to be charged, -calculating a profile for the current to charge from the power supply into the battery in view of compensating less polarized zones within the battery.
However, Jiang teaches a charging method for a battery taking into consideration the charging current applied to the battery during different zones wherein the step include analyzing a polarization profile of the battery to be charged, and calculating a profile for the current to charge from the power supply into the battery in view of compensating less polarized zones within the battery [pages 6845,6848,6849; Table II; shows that polarization is exacerbated in the outside zones as compared to the middle and compensation of the charging (i.e. charging current) will make the polarization effect less drastic].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to further modify Yazami to utilize the charging current profile for compensating polarized zones (IP charging method) for the benefit of decreasing the charging time as stated by Jiang and thereby providing a range of charging methods to use based on the determined priority of the charging operation.

Allowable Subject Matter
Claims 3-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into their respective independent claim including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed implementing of NLV method with steps, “a Linear Sweep Voltammetry (LSV) step, for a short duration, the (LSV) step comprising an analysis of current and voltage on said battery terminals, and a series of successive Non Linear Voltammetry (NLV) steps, each NLV step being assigned a next-set voltage and being followed by a relaxation step for a relaxation time during which no voltage and/or no current is applied to the batteries terminals, continuing until at least one exit- charging criterium among a group of exit-charging criteria is reached.”
Claims 4-9 depend from claim 3 and are objected to for the same reasons. 
With respect to claim 11, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed expected current to charge is computed with the claimed equation including the variable being the inverse of polarization in different delta SOCs. 
Claim 12 depends from claim 11 and is objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859